DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, the phrase “adapted to be disposed atop the oil absorbent mat member” renders the scope of the claim indefinite because it is unclear whether the top mat member is being claimed in combination with the other parts of concrete cover. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chwala 6,558,769. As to claim 1, Chwala discloses a vehicle oil concrete cover 10 comprising a substantially planar base mat member with an interior base mat portion 30 contiguously circumscribed by at least one sidewall portion 12, an outer portion of the at least one sidewall portion sloped outward from a top rim of the sidewall portion to an outer lower edge portion of the base mat member at an acute angle to the interior sidewall portion (Fig. 2) wherein the at least one sidewall portion is substantially solid between the inner and outer sidewall portions and at least one oil absorbent mat member 16 is disposed planarly on a top surface of the interior portion of the base mat member, and a substantially planar top mat member 18 disposed atop the oil absorbent mat member and substantially contained within the interior base mat portion of the base mat member having a plurality of grate members 19 internal to the at least one side portion of the substantially planar top mat member to form a plurality of vertical channel members through the top mat member with an outer portion of the side portion of the top mat member contiguously abutting the interior wall portion of the sidewall portion of the base mat member. Chwala also discloses that his top mat can be secured to the base member with a bolt; see col. 3, lines 43-52. Bolts typically have a helically threaded end and therefore this disclosure meets the claimed limitation “helically threaded fastener member” as the means for securing the top member to the base member. 
Chwala discloses that his frame sidewalls 26 may slant inwardly to increase stability; see col. 3, lines 61-65. Therefore, if one does not desire increase stability it would have been obvious to one of ordinary skill in the art to have the interior portion of the at least one sidewall portion positioned perpendicularly to the interior base mat portion. Furthermore, the examiner takes official notice of the fact that having interior walls of floor mounted fluid receptacles formed perpendicular to an interior base mat portion is well-known in the art, and therefore, it would have been obvious to one of ordinary skill in the art to have the interior portion of the at least one sidewall portion positioned perpendicularly to the interior base mat portion. 
As to the use of a polymer top and base materials, Chwala discloses that his top member and base mat member may be formed from any material such as light materials; see col. 3, lines 1-3 and 29-32. Therefore, it would have been obvious to one of ordinary skill in the art to form the top member and the base member in Chwala from a polymer material depending on desired weight and structural requirements for a particular end use. 
As to claim 3, Chwala discloses attaching his product to concrete pavement; see col. 4, lines 51-52. The examiner takes official notice of the fact that concrete anchor screws are well-known in the fastener art. Therefore, it would have been obvious to one of ordinary skill in the art to dispose a concrete anchor screw through the base mat in Chwala in order to attach the mat to concrete. 
As to claim 4, Chwala discloses a rectangular product in Fig. 2.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chwala 6,558,769 as applied to claims 1 and 4 above, and further in view of Bartlett 5,128,189. Chwala discloses the invention substantially as claimed; see the above rejection. However, Chwala does not disclose the use of adhesive on the bottom of the product. Bartlett discloses a fluid collection mat that incorporates an adhesive with protective liner on the mat’s bottom surface; see col. 3, lines 36-48. It would have been obvious to one of ordinary skill in the art to place an adhesive with removable protective liner on the bottom surface of the base mat member of Chwala in view of Bartlett as a means of holding the mat in position. 

Prior Art
Leriget is cited to show a collection mat with perpendicular inner frame walls 130. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783